Citation Nr: 0837605	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis as 
secondary to hepatitis C.

3.  Entitlement to service connection for depression as 
secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to February 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must obtain medical opinion when necessary to decide a 
claim.  38 C.F.R. § C.F.R. § 3.159(c)(4).  There is a low 
threshold for obtaining medical opinion under 38 C.F.R. § 
3.159(c)(4) wherein the veteran is only required to submit 
evidence that his claimed disorder may be associated with 
service, even though evidence of record may be speculative 
and insufficient to establish an actual nexus.  McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).

The veteran claims that his hepatitis C was contracted in 
service due to several risk factors, to include the sharing 
of razor blades, vaccination inoculation with a jet injector, 
and his exposure to blood products while working laundry 
detail at Balboa Naval Hospital.  He further asserts that 
service medical records document the onset of his hepatitis 
C.

The veteran's service medical records reflect treatment for 
chest pain, low back pain, nausea, malaise and diarrhea on 
various occasions.  It does not appear that a definitive 
diagnosis for his symptoms was found.  Laboratory testing in 
July 1973 noted an abnormal albumin serum while there were 
unconfirmed reports of a vague type of kidney infection, 
urinary tract infection (UTI) and/or urinary tract calculi.  

In March 2007, the veteran submitted a statement from a VA 
clinician stating that the veteran contracted a viral illness 
in March 1973, that a liver work-up was not performed, and 
that the veteran's hepatitis C is "[p]ossibly related" to 
service.  

In light of the holding in McClendon, and the veteran's 
description of hepatitis C risk factors in service, the Board 
finds that medical opinion is necessary to determine the 
probable etiology of his hepatitis C.

As the claims of service connection for cirrhosis of the 
liver and depression are claimed as secondary to hepatitis C, 
the Board must defer adjudication of these issues at this 
time pending further development of the hepatitis C claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the veteran for a VA 
examination to address the etiology of his 
hepatitis C.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The examiner 
should indicate in the examination report that 
the claims file was reviewed.  All necessary 
tests and studies should be conducted in order 
to render the etiology of the hepatitis C.

Following an examination of the veteran and a 
review of his medical records and history, the 
VA examiner should render opinion as to whether 
it is it at least as likely as not (50 percent 
or more likelihood) that the veteran's hepatitis 
C was incurred during the veteran's active 
service (or is otherwise related to his active 
service) from March 1973 to February 1975?

In rendering an opinion, the examiner is 
requested (but not required) to discuss the 
significance of the veteran's in-service and 
post-service risk factors for contracting 
hepatitis C; his in-service treatment for 
symptoms of chest pain, low back pain, nausea, 
malaise and diarrhea on various occasions; the 
abnormal albumin serum test in July 1973; the 
unconfirmed reports of a vague type of kidney 
infection, UTI and/or urinary tract calculi; and 
the March 2007 VA clinician statement concluding 
that the veteran's hepatitis C is possibly 
related to service.

If the etiology of the hepatitis C is attributed 
to multiple factors/events, the examiner should 
specify which symptoms are related to which 
factors/events, and for the examiner to 
reconcile any contradictory evidence regarding 
the etiology of the veteran's hepatitis C (if 
possible).

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the examiner is unable to offer the requested 
opinion without resort to speculation, the 
report should so state.  Any opinion provided 
should include an explanation.

2.  Thereafter, readjudicate the claims.  The RO 
should specifically adjudicate the veteran's 
theory that his cirrhosis of the liver is 
secondary to hepatitis C, as claimed.  If any 
benefit sought on appeal remains denied, furnish 
the veteran and his representative a 
supplemental statement of the case and provide 
an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

